386 U.S. 479 (1967)
BOSTICK
v.
SOUTH CAROLINA ET AL.
No. 647.
Supreme Court of United States.
Argued March 20, 1967
Decided March 27, 1967.
CERTIORARI TO THE SUPREME COURT OF SOUTH CAROLINA.
Matthew J. Perry argued the cause for petitioner. With him on the brief was Charles E. Washington, Jr.
Everett N. Brandon, Assistant Attorney General of South Carolina, argued the cause for respondents. With him on the brief were Daniel R. McLeod, Attorney General, and Randolph Murdaugh.
PER CURIAM.
The judgment of the Supreme Court of South Carolina is reversed. Whitus v. Georgia, 385 U.S. 545 (1967).